OPINION ON REHEARING
Appellant argues in her motion for rehearing that this court erred in affirming that portion of the trial court’s judgment that states:
[T]he independent administrator does not have the power to make such partition, but must either distribute the estate in undivided shares or request its partition and distribution as provided by Section 150 of the Probate Code. (Emphasis added)
Both wills direct the independent administrator “to divide my estate,” and appellant argues that, since an “undivided” distribution was not contemplated:
[Sjurely this Court [of Appeals] is not saying, in the face of the wills’ non-precatory, unambiguous testamentary directives, that he can leave the property undivided. To do so would subject the independent administrator to potential suit for failing to divide.
The motion for rehearing is granted in part. The judgment of the trial court is reformed to delete the references to distribution in “undivided shares.” As reformed, that sentence in the trial court’s order now provides:
It is accordingly determined that the independent administrator does not have the power to make such partition, but must request its partition and distribution as provided by Section 150 of the Probate Code.
As reformed, the judgment of the trial court is affirmed.